Exhibit 10.3

 

LOGO [g90219img01.jpg]

 

Confirmation of OTC Convertible Note Hedge

 

Original Date:    November 16, 2005    ML Ref:             To:    The Pantry,
Inc. (“Counterparty”)      Attention:    Dan Kelly      From:    Merrill Lynch
International (“ML”)           Merrill Lynch Financial Centre           2 King
Edward Street           London EC1A 1HQ     

 

Dear Sir / Madam:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the above-referenced transaction entered into between
Counterparty and ML through its agent Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“MLPFS” or “Agent”) on the Trade Date specified below (the
“Transaction”). This Confirmation constitutes a “Confirmation” as referred to in
the Agreement specified below.

 

The definitions and provisions contained in the 2000 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the Swap Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc., are incorporated into this Confirmation. In the event of any inconsistency
between the Swap Definitions and the Equity Definitions, the Equity Definitions
will govern, and in the event of any inconsistency between the Definitions and
this Confirmation, this Confirmation will govern. References herein to a
“Transaction” shall be deemed to be references to a “Share Option Transaction”
for purposes of the Equity Definitions and a “Swap Transaction” for the purposes
of the Swap Definitions.

 

This Confirmation evidences a complete binding agreement between you and us as
to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to an agreement in the 1992 form of the ISDA Master Agreement (Multicurrency
Cross Border) (the “Master Agreement” or “Agreement”) as if we had executed an
agreement in such form (but without any Schedule and with elections specified in
the “ISDA Master Agreement” Section of this Confirmation) on the Trade Date of
the first such Transaction between us. In the event of any inconsistency between
the provisions of that agreement and this Confirmation, this Confirmation will
prevail for the purpose of this Transaction.

 

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms:      Trade Date:    November 16, 2005. Effective Date:    The
fourth (4th) Business Day immediately following the Trade Date. Seller:    ML.
Buyer:    Counterparty.



--------------------------------------------------------------------------------

Shares:    The shares of Common stock, par value of USD 0.01, of Counterparty
(Security Symbol: “PTRY”) or such other securities or property into which the
Reference Notes are convertible on the date of determination. Payment Amount
Premium:    $39.34mm to be paid on the Issue Date, as defined in the Note
Indenture. Exchange:    As provided in the Note Indenture in the definition of
“Closing Price”. Related Exchange(s):    All Exchanges. Knock-in Event:    Not
Applicable. Knock-out Event:    Not Applicable. Reference Notes:    Senior
Subordinated Convertible Notes due November 15, 2012 having $135,000,000
principal amount at maturity. Conversion Event:    Each conversion on a
Conversion Date (as defined in the Note Indenture) of any Reference Note
pursuant to the terms of the Note Indenture (the principal amount at maturity of
Reference Notes so converted, the “Conversion Amount” with respect to such
Conversion Event) occurring on or before the Termination Date.      If the
Conversion Amount for any Conversion Event is less than the aggregate principal
amount at maturity of Reference Notes then outstanding, then the terms of this
Transaction shall continue to apply, subject to the terms and conditions set
forth herein, with respect to the remaining outstanding principal amount at
maturity of the Reference Notes. Note Indenture:    The Indenture, dated as of
closing of the issuance of the Reference Notes, between Counterparty, the
guarantors named therein and Wachovia Bank, National Association as trustee
relating to the Reference Notes, as the same may be amended, modified or
supplemented, subject to the “Additional Termination Events” provisions of this
Confirmation. Termination Date:    November 15, 2012. Valuation:      Valuation
Date:    The last Trading Day of the Conversion Reference Period in respect of
any Conversion Event. Conversion Reference Periods:    The “Conversion Reference
Periods”, as defined in the Note Indenture with respect to a Conversion Event.
Full Exchange Business Day:    A “Trading Day”, as defined in the Note
Indenture. Conversion Reference Period Disruption:    Modified Postponement.
Conversion Reference Period Start Date:    The first (1st) Conversion Reference
Period in respect of any Conversion Event.

 

2



--------------------------------------------------------------------------------

Settlement Terms:      Settlement:    Net Share Settlement, as defined below,
with respect to each exercise, unless the Counterparty elects to pay cash for
all or a portion of the Remaining Shares in the manner provided in Section
4.13(b) under the Note Indenture in respect of a Conversion Event (and provides
ML with notice of such election prior to the first Trading Day of the applicable
Conversion Reference Period), in which case settlement will be in cash for all
or a portion of the exercise with respect to such Conversion Event. Settlement
Currency:    USD. Settlement Date:    The third (3rd) Full Exchange Business Day
following the Valuation Date in respect of any Conversion Event occurring on or
before the Termination Date. Conversion Notice:    Counterparty agrees to
provide ML with notice of any Conversion Event within two (2) Business Days of
the Conversion Date and in any event no later than one (1) Business Day
following Counterparty’s receipt of notice of such Conversion Event from the
Trustee under the Note Indenture. Net Share Settlement:    On each Settlement
Date, ML shall deliver to Counterparty, through the Agent, a number of Shares
equal to the related Final Settlement Amount. Remaining Shares:    “Remaining
Shares,” as defined in Note Indenture, with respect to the applicable Conversion
Event Final Settlement Amount:    Remaining Shares Share Adjustments:     
Consequences for Merger Events:     

Share-for-Share:

  

Not Applicable, Shares will be adjusted as provided in the Note Indenture.

Share-for-Other:

  

Not Applicable, Shares will be adjusted as provided in the Note Indenture.

Share-for-Combined:

  

Not Applicable, Shares will be adjusted as provided in the Note Indenture.

Tender Offer:   

Not Applicable

Nationalization, Insolvency or Delisting:   

Not Applicable

Additional Disruption Events:     

Change in Law:

  

Not Applicable

Failure to Deliver:

  

Applicable. If there is an “illiquidity in the market” on a day that would have
been a Settlement Date , then the Settlement Date shall be the first succeeding
Exchange Business Day on which there is no “illiquidity in the market,” but in
no such event shall the Settlement Date be later than the date that is twenty
(20) Full Exchange Business Days immediately following what would have been the
Settlement Date but for such “illiquidity in the market.”

 

3



--------------------------------------------------------------------------------

Insolvency Filing:

  Applicable

Hedging Disruption Event:

  Not Applicable

Increased Cost of Hedging:

  Not Applicable

Hedging Party:

  ML

Loss of Stock Borrow:

  Not Applicable

Increased Cost of Stock Borrow:

  Not Applicable

Determining Party:

  ML Non-Reliance:   Applicable Agreements and Acknowledgments Regarding Hedging
Activities:   Applicable Additional Acknowledgments:   Applicable

 

Additional Agreements, Representations and Covenants of Counterparty, Etc.:

 

  1. Counterparty hereby represents and warrants to ML, on each day from the
Trade Date to and including the date by which ML is able to initially complete a
hedge of its position created by this Transaction, that:

 

  a. it will not, and will not permit any person or entity subject to its
control to, bid for or purchase Shares during such period except as disclosed in
the Offering Memorandum relating to the Reference Notes; and

 

  b. Counterparty has publicly disclosed all material information necessary for
Counterparty to be able to purchase or sell Shares in compliance with applicable
law and that it has publicly disclosed all material information with respect to
its condition (financial or otherwise) to the extent required by applicable law.

 

  2. The parties hereby agree that all documentation with respect to this
Transaction is intended to qualify this Transaction as an equity instrument for
purposes of EITF 00-19. If Counterparty would be obligated to receive cash from
ML pursuant to the terms of this Agreement for any reason without having had the
right (other than pursuant to this paragraph (2)) to elect to receive Shares in
satisfaction of such payment obligation, then Counterparty may elect that ML
deliver to Counterparty a number of Shares having a cash value equal to the
amount of such payment obligation (such number of Shares to be delivered to be
determined by the Calculation Agent acting in a commercially reasonable manner
to determine the number of Shares that could be purchased over a reasonable
period of time with the cash equivalent of such payment obligation). Settlement
relating to any delivery of Shares pursuant to this paragraph (2) shall occur
within a reasonable period of time.

 

Additional Termination Events:

 

The occurrence of any of the following shall be an Additional Termination Event
with respect to Counterparty (which shall be the sole Affected Party and this
Transaction shall be the sole Affected Transaction):

 

  1. an Amendment Event occurs (in which case the entirety of this Transaction
shall be subject to termination);

 

4



--------------------------------------------------------------------------------

  2. a Repayment Event occurs (in which case this Transaction shall be subject
to termination only in respect of the principal amount of Reference Notes that
cease to be outstanding in connection with or as a result of such Repayment
Event); or

 

  3. the transactions contemplated by the Purchase Agreement among the
Counterparty, the guarantors named therein and Merrill Lynch, Pierce, Fenner &
Smith Incorporated (“MLPFS”) and Wachovia Capital Markets, LLC as Initial
Purchasers, dated as of November 16, 2005 (the “Purchase Agreement”) relating to
the purchase of the Reference Notes shall fail to close as a result of any
breach by the Counterparty or any Initial Purchaser of their respective
obligations thereunder or as a result of any action, or failure to act, by the
Counterparty or any Initial Purchaser thereunder or as a result of a failure or
any condition thereunder, in which case the entirety of this Transaction shall
terminate automatically.

 

If the transactions contemplated by the Purchase Agreement shall fail to close
for any reason other than a breach of the Purchase Agreement by the Initial
Purchasers, then the entirety of this Transaction shall terminate automatically
and all payments previously made hereunder, including the Payment Amount Premium
less an amount equal to 2.694mm Shares times USD 0.70 per Share times an amount
equal to the excess, if any, of the closing price of the Shares on the Trade
Date over the closing price of the Shares on the date of the Termination Event;
provided that any negative amount shall be replaced by zero. ML and Counterparty
agree that actual damages would be difficult to ascertain under these
circumstances and that the amount of liquidated damages resulting from the
determination in the preceding sentence is a good faith estimate of such damages
and not a penalty. If the transactions contemplated by the Purchase Agreement
shall fail to close because of a breach of the Purchase Agreement by the Initial
Purchasers, then the entirety of this Transaction shall terminate automatically,
and all payments previously made hereunder, including the Payment Amount
Premium, shall be promptly returned to the person making such payment. In
addition, if an Amendment Event or Repayment Event occurs, no payments shall be
required hereunder in connection with the Termination Event arising as a result
of such Amendment Event or Repayment Event.

 

As used in this Section Additional Termination Events:

 

“Amendment Event” means that the Counterparty amends, modifies, supplements or
waives any term of the Note Indenture or the Reference Notes relating to the
principal amount, coupon, maturity, repurchase obligation of the Counterparty,
redemption right of the Counterparty, any term relating to conversion of the
Notes (including changes to the conversion price, conversion settlement dates or
conversion conditions), or any other term that would require consent of the
holders of not less than 100% of the principal amount of the Reference Notes to
amend.

 

“Repayment Event” means that (a) any Reference Notes are repurchased (whether in
connection with or as a result of a change of control, howsoever defined, or for
any other reason) by the Counterparty, (b) any Reference Notes are delivered to
the Counterparty in exchange for delivery of any property or assets of the
Counterparty or any of its subsidiaries (howsoever described), other than as a
result of and in connection with a Conversion Event, (c) any principal of any of
the Reference Notes is repaid prior to the Final Maturity Date, as defined in
the Note Indenture (whether following acceleration of the Reference Notes or
otherwise), provided that no payments of cash made in respect of the conversion
a Note shall be deemed a payment of principal under this clause (c), (d) any
Reference Notes are exchanged by or for the benefit of the holders thereof for
any other securities of the Counterparty or any of its affiliates (or any other
property, or any combination thereof) pursuant to any exchange offer or similar
transaction or (e) any of the Notes is surrendered by Counterparty to the
trustee for cancellation, other than registration of a transfer of such Notes or
as a result of and in connection with a Conversion Event.

 

Staggered Settlement:

 

If ML determines reasonably and in good faith that the number of Shares required
to be delivered to Counterparty hereunder on any Settlement Date would exceed
8.5% of all outstanding Shares, then ML may, by notice to Counterparty on or
prior to such Settlement Date (a “Nominal Settlement Date”), elect to deliver
the Shares comprising the related the Final Settlement Amount on two or more
dates (each, a “Staggered Settlement Date”) as follows:

 

  1. in such notice, ML will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;

 

5



--------------------------------------------------------------------------------

  2. the aggregate number of Shares that ML will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that ML would otherwise be required to deliver on such Nominal Settlement Date;
and

 

  3. the Net Share Settlement terms will apply on each Staggered Settlement
Date, except that the Shares comprising the Final Settlement Amount will be
allocated among such Staggered Settlement Dates as specified by ML in the notice
referred to in clause (1) above.

 

Notwithstanding anything herein to the contrary, ML shall be entitled to deliver
Shares to Counterparty from time to time prior to the date on which ML would be
obligated to deliver them to Counterparty pursuant to Net Share Settlement terms
set forth above, and Counterparty agrees to credit all such early deliveries
against ML’s obligations hereunder in the direct order in which such obligations
arise. No such early delivery of Shares will accelerate or otherwise affect any
of Counterparty’s obligations to ML hereunder. In addition, within 30 days of
the Termination Date or any Settlement Date (with respect to the period before
the Settlement Date to the extent Counterparty reasonably anticipates the
occurrence of such Settlement Date), Counterparty shall use its reasonable
efforts to refrain from activities which could reasonably be expected to result
in ML’s ownership of Shares exceeding 10% of all issued and outstanding Shares.

 

Compliance with Securities Laws:   

Each party represents and agrees that it has complied, and will comply, in
connection with this Transaction and all related or contemporaneous sales and
purchases of Shares, with the applicable provisions of the Securities Act of
1933, as amended, and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the rules and regulations each thereunder, including,
without limitation, Rules 10b-5 and Regulation M under the Exchange Act;
provided that each party shall be entitled to rely conclusively on any
information communicated by the other party concerning such other party’s market
activities; and provided further that Counterparty shall have no liability as a
result of a breach of this representation due to ML’s gross negligence or
willful misconduct.

 

Each party further represents that if such party (“X”) purchases any Shares from
the other party pursuant to this Transaction, such purchase(s) will comply in
all material respects with (i) all laws and regulations applicable to X and (ii)
all contractual obligations of X.

     Counterparty (and ML in the case of paragraphs (c) and (d) below)
represents that as of the date hereof:      (a) each of its filings under the
Exchange Act that are required to be filed from and including the ending date of
Counterparty’s most recent prior fiscal year have been filed, and that, as of
the respective dates thereof and hereof, there is no misstatement of material
fact contained therein or omission of a material fact required to be stated
therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading;      (b) if Counterparty
were to have purchased a number of Shares equal to the Number of Shares using
MLPFS as broker, such purchase(s) would have complied in all material respects
with all contractual obligations of Counterparty;

 

6



--------------------------------------------------------------------------------

    (c) Except pursuant to the terms of the Note Indenture, neither ML nor
Counterparty, as the case may be, is entering into this Agreement to facilitate
a distribution of the Shares or in connection with a future issuance of
securities; and     (d) Neither ML nor Counterparty, as the case may be, is
entering into this Agreement to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for Shares) or to
manipulate the price of the Shares (or any security convertible into or
exchangeable for Shares).

 

Account Details:

 

Account for payments to Counterparty:

  Wachovia Bank     ABA# 053000219     ACCT# 2073089595370

Account for payment to ML:

  Chase Manhattan Bank, New York     ABA# 021000021     FAO: ML Equity
Derivatives     A/C: 066213118

 

Bankruptcy Rights:    In the event of Counterparty’s bankruptcy, ML’s rights in
connections with this Transaction shall not exceed those rights held by common
shareholders. For the avoidance of doubt, the parties acknowledge and agree that
ML’s rights with respect to any other claim arising from this Transaction prior
to Counterparty’s bankruptcy shall remain in full force and effect and shall not
be otherwise abridged or modified in connection herewith. Set-Off:    The
Set-off provisions in the Agreement shall apply to this Transaction, except in
the event of Counterparty’s bankruptcy, in which case Set-off shall not apply.
Collateral:    None. Transfer:    Neither party may transfer its rights or
obligations under this Transaction except in accordance with Section 7 of the
Agreement; provided however that ML may assign its rights and delegate its
obligations hereunder, in whole or in part, to any affiliate (an “Assignee”) of
Merrill Lynch & Co., Inc. (“ML&Co.”), effective (the “Transfer Effective Date”)
upon delivery to Counterparty of (a) an executed acceptance and assumption by
the Assignee (an “Assumption”) of the transferred obligations of ML under this
Transaction (the “Transferred Obligations”); (b) and an executed guarantee (the
“Guarantee”) of ML&Co. of the Transferred Obligations. On the Transfer Effective
Date, (a) ML shall be released from all obligations and liabilities arising
under the Transferred Obligations; and (b) the Transferred Obligations shall
cease to be a Transaction(s) under the Agreement and shall be deemed to be a
Transaction(s) under the ISDA Master Agreement between Assignee and
Counterparty, provided that, if at such time Assignee and Counterparty have not
entered into a ISDA Master Agreement, Assignee and Counterparty shall be deemed
to have entered into an ISDA form of Master Agreement (Multicurrency-Cross
Border) without any Schedule attached thereto. Regulation:    ML is regulated by
The Securities and Futures Authority Limited and has entered into this
Transaction as principal.

 

7



--------------------------------------------------------------------------------

Indemnity:    Each party (such party the Indemnifying Party) agrees to indemnify
the other party and its Affiliates and their respective directors, officers,
agents and controlling parties (such other party and each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities, joint and several, to which such Indemnified Party may become
subject because of the untruth of any representation by such Indemnifying Party
or a breach by such Indemnifying Party of any or covenant hereunder, in the
Agreement or any Other Agreement relating to the Agreement or Transaction and
will reimburse any Indemnified Party for all reasonable expenses (including
reasonable legal fees and expenses) as they are incurred in connection with the
investigation of, preparation for, or defense of, any pending or threatened
claim or any action or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto. Tax Disclosure:    Effective from the date
of commencement of discussions concerning the Transaction, each of Counterparty
and ML (and each of its respective employees, representatives, or other agents)
may disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the Transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure.

 

ISDA Master Agreement

 

With respect to the Agreement, ML and Counterparty each agree as follows:

 

Specified Entities:

 

(i) in relation to ML, for the purposes of:

 

Section 5(a)(v):

  not applicable

Section 5(a)(vi):

  not applicable

Section 5(a)(vii):

  not applicable

Section 5(b)(iv):

  not applicable

 

and (ii) in relation to Counterparty, for the purposes of:

 

Section 5(a)(v):

   not applicable

Section 5(a)(vi):

   not applicable

Section 5(a)(vii):

   not applicable

Section 5(b)(iv):

   not applicable

 

“Specified Transaction” will have the meaning specified in Section 14 of the
Agreement.

 

The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to ML and Counterparty.

 

The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to ML or to Counterparty.

 

Payments on Early Termination for the purpose of Section 6(e) of the Agreement:
(i) Market Quotation shall apply; and (ii) the Second Method shall apply.

 

“Termination Currency” means USD.

 

8



--------------------------------------------------------------------------------

Tax Representations:

 

  (I) For the purpose of Section 3(e) of the Agreement, each party represents to
the other party that it is not required by any applicable law, as modified by
the practice of any relevant governmental revenue authority, of any Relevant
Jurisdiction to make any deduction or withholding for or on account of any Tax
from any payment (other than interest under Section 2(e), 6(d)(ii), or 6(e) of
the Agreement) to be made by it to the other party under the Agreement. In
making this representation, each party may rely on (i) the accuracy of any
representations made by the other party pursuant to Section 3(f) of the
Agreement, (ii) the satisfaction of the agreement contained in Section 4(a)(i)
or 4(a)(iii) of the Agreement, and the accuracy and effectiveness of any
document provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of
the Agreement, and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of the Agreement; provided that it will not be a
breach of this representation where reliance is placed on clause (ii) above and
the other party does not deliver a form or document under Section 4(a)(iii) of
the Agreement by reason of material prejudice to its legal or commercial
position.

 

  (II) For the purpose of Section 3(f) of the Agreement, each party makes the
following representations to the other party:

 

  (i) ML represents that it is a corporation organized under the laws of England
and Wales.

 

  (ii) Counterparty represents that it is a corporation incorporated under the
laws of the State of Delaware.

 

Delivery Requirements: For the purpose of Sections 3(d), 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:

 

Tax forms, documents or certificates to be delivered are:

 

Each party agrees to complete (accurately and in a manner reasonably
satisfactory to the other party), execute, and deliver to the other party,
United States Internal Revenue Service Form W-9 or W-8 BEN, or any successor of
such form(s): (i) before the first payment date under this agreement;
(ii) promptly upon reasonable demand by the other party; and (iii) promptly upon
learning that any such form(s) previously provided by the other party has become
obsolete or incorrect.

 

Other documents to be delivered:

 

Party Required to

Deliver Document

--------------------------------------------------------------------------------

  

Document Required to be Delivered

--------------------------------------------------------------------------------

  

When Required

--------------------------------------------------------------------------------

  

Covered by

Section 3(d)

Representation

--------------------------------------------------------------------------------

Counterparty    Evidence of the authority and true signatures of each official
or representative signing this Confirmation    Upon or before execution and
delivery of this Confirmation    Yes Counterparty    Certified copy of the
resolution of the Board of Directors or equivalent document authorizing the
execution and delivery of this Confirmation    Upon or before execution and
delivery of this Confirmation    Yes ML    Guarantee of its Credit Support
Provider, substantially in the form of Exhibit A attached hereto, together with
evidence of the authority and true signatures of the signatories, if applicable
   Upon or before execution and delivery of this Confirmation    Yes

 

9



--------------------------------------------------------------------------------

Additional Notice Requirements: The Counterparty hereby agrees to promptly
deliver to ML a copy of all notices and other communications given to the
holders of any Reference Notes (whether or not required to be given) pursuant to
the terms of the Note Indenture on the dates provided in the Note Indenture and
all other notices given and other communications made by Counterparty in respect
of the Reference Notes to holders of any Reference Notes . The Counterparty
further covenants to ML that it shall promptly notify ML of each Conversion
Event (identifying in such notice (a “Conversion Notice”) the principal amount
at maturity of Reference Notes being converted), Amendment Event (including in
such notice a detailed description of any such amendment) and Repayment Event
(identifying in such notice the nature of such Repayment Event and the principal
amount at maturity of Reference Notes being paid). The Counterparty shall
deliver each Conversion Notice to ML within two Business Days following the
occurrence of the related Conversion Event and in any event no later than one
Business Day following Counterparty’s receipt of notice of such Conversion Event
from the Trustee under the Note Indenture. The Counterparty hereby acknowledges
and agrees that its obligations under this Section shall continue as obligations
of the Counterparty notwithstanding any transfer by it of any of its rights or
obligations to any other person or entity in accordance with the Section titled
Staggered Settlement above.

 

Addresses for Notices: For the purpose of Section 12(a) of the Agreement:

 

Address for notices or communications to ML:

 

Address:    Merrill Lynch International      Merrill Lynch Financial Centre     
2 King Edward Street, London EC1A 1HQ Attention:    Manager, Fixed Income
Settlements Facsimile No.:    44 207 995 2004    Telephone No.: 44 207 995 3769

 

(For all purposes)

 

Additionally, a copy of all notices pursuant to Sections 5, 6, and 7 as well as
any changes to Counterparty’s address, telephone number or facsimile number
should be sent to:

 

GMI Counsel

Merrill Lynch World Headquarters

4 World Financial Center

New York, New York 10080

Attention: Global Equity Derivatives

Facsimile No.: 212 449-6576    Telephone No.: 212 449-6309

 

Address for notices or communications to Counterparty for all purposes:

 

The Pantry, Inc.

1801 Douglas Drive

Sanford, NC 27331

Attention: Daniel Kelly

Facsimile No.: (919) 774-3329     Telephone No.: (919) 774-6700 ext. 5202

 

with a copy to:

 

Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.

Post Office Box 2611

Raleigh, NC 27602-2611

Attention: Carl Patterson

Facsimile No.: (919) 821-6800    Telephone No.: (919) 821-1220

 

10



--------------------------------------------------------------------------------

Process Agent: For the purpose of Section 13(c) of the Agreement, ML appoints as
its process agent:

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

222 Broadway, 16th Floor

New York, NY 10038

Attention: Litigation Department

 

Counterparty does not appoint a Process Agent.

 

Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither ML
nor Counterparty is a Multibranch Party.

 

Calculation Agent. The Calculation Agent is ML, whose judgments, determinations
and calculations in this Transaction and any related hedging transaction between
the parties shall be made in good faith and in a commercially reasonable manner.

 

Credit Support Document.

 

ML: Guarantee of Merrill Lynch & Co., Inc. (“ML&Co.”) in the form attached
hereto as Exhibit A.

 

Counterparty: Not Applicable

 

Credit Support Provider.

 

With respect to ML: ML&Co. and with respect to Counterparty, Not Applicable.

 

Governing Law. This Confirmation will be governed by, and construed in
accordance with, the substantive laws of the State of New York.

 

Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction; provided, however, that with respect to this
Agreement or any other ISDA Master Agreement between the parties, any Share
delivery obligations on any day of Counterparty, on the one hand, and ML, on the
other hand, shall be netted. The resulting Share delivery obligation of a party
upon such netting shall be rounded down to the nearest number of whole Shares,
such that neither party shall be required to deliver any fractional Shares.

 

Accuracy of Specified Information. Section 3(d) of the Agreement is hereby
amended by adding in the third line thereof after the word “respect” and before
the period the words “or, in the case of audited or unaudited financial
statements or balance sheets, a fair presentation of the financial condition of
the relevant person.”

 

Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:

 

Eligible Contract Participant; Line of Business. It is an “eligible contract
participant” as defined in the Commodity Futures Modernization Act of 2000 and
it has entered into this Confirmation and this Transaction in connection with
its business or a line of business (including financial intermediation), or the
financing of its business.

 

11



--------------------------------------------------------------------------------

Amendment of Section 3(a)(iii). Section 3(a)(iii) of the Agreement is modified
to read as follows:

 

No Violation or Conflict. Such execution, delivery and performance do not
materially violate or conflict with any law known by it to be applicable to it,
any provision of its constitutional documents, any order or judgment of any
court or agency of government applicable to it or any of its assets or any
material contractual restriction relating to Specified Indebtedness binding on
or affecting it or any of its assets.

 

Amendment of Section 3(a)(iv). Section 3(a)(iv) of the Agreement is modified by
inserting the following at the beginning thereof:

 

“To such party’s best knowledge,”

 

Additional Representations:

 

Counterparty Representations. Counterparty (i) has such knowledge and experience
in financial and business affairs as to be capable of evaluating the merits and
risks of entering into this Transaction; (ii) has consulted with its own legal,
financial, accounting and tax advisors in connection with this Transaction; and
(iii) is entering into this Transaction for a bona fide business purpose to
hedge risks related to the Reference Notes.

 

Counterparty is not and has not been the subject of any civil proceeding of a
judicial or administrative body of competent jurisdiction that could reasonably
be expected to impair materially Counterparty’s ability to perform its
obligations hereunder.

 

Counterparty will by the next succeeding Business Day notify ML upon obtaining
knowledge of the occurrence of any event that would constitute an Event of
Default, a Potential Event of Default or a Potential Adjustment Event.

 

As of the date hereof, Counterparty is not insolvent.

 

Acknowledgements:

 

(1) The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation.

 

(2) The parties hereto intend for:

 

(a) this Transaction to be a “securities contract” as defined in Section 741(7)
of Title 11 of the United States Code (the “Bankruptcy Code”), qualifying for
the protections under Section 555 of the Bankruptcy Code;

 

(b) a party’s right to liquidate this Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as defined in the
Bankruptcy Code; and

 

(c) all payments for, under or in connection with this Transaction, all payments
for the Shares and the transfer of such Shares to constitute “settlement
payments” as defined in the Bankruptcy Code.

 

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefor “on the day that is three Local Business Days after the day”.
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefor “three Local Business
Days.”

 

Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to Transactions.”

 

Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one

 

12



--------------------------------------------------------------------------------

party records telephone conversations (the “Recording Party”) and the other
party does not (the Non-Recording Party”), the Recording Party shall in the
event of any dispute, make a complete and unedited copy of such party’s tape of
the entire day’s conversations with the Non-Recording Party’s personnel
available to the Non-Recording Party. The Recording Party’s tapes may be used by
either party in any forum in which a dispute is sought to be resolved and the
Recording Party will retain tapes for a consistent period of time in accordance
with the Recording Party’s policy unless one party notifies the other that a
particular transaction is under review and warrants further retention.

 

Disclosure. Each party hereby acknowledges and agrees that ML has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with ML) that such disclosure is required by law or by the
rules of Nasdaq or any securities exchange.

 

Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.

 

Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.

 

13



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

 

Very truly yours,

 

MERRILL LYNCH INTERNATIONAL

 

By:  

/s/ Rhonda Lucarelli

--------------------------------------------------------------------------------

Name:     Title:   Authorized Signatory Confirmed as of the date first above
written: THE PANTRY, INC. By:  

/s/ Daniel J. Kelly

--------------------------------------------------------------------------------

Name:   Daniel J. Kelly Title:   VP/CFO Acknowledged and agreed as to matters
relating to the Agent:

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED,

    solely in its capacity as Agent hereunder

By:  

/s/ Angelina Lopes

--------------------------------------------------------------------------------

Name:     Title:   Authorized Signatory

 

14



--------------------------------------------------------------------------------

EXHIBIT A

 

GUARANTEE OF MERRILL LYNCH & CO., INC.

 

FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH &
CO., INC., a corporation duly organized and existing under the laws of the State
of Delaware (“ML & Co.”), hereby unconditionally guarantees to The Pantry, Inc.
(the “Company”), the due and punctual payment of any and all amounts payable by
Merrill Lynch International, a company organized under the laws of England and
Wales (“ML”), under the terms of the Confirmation of OTC Convertible Note Hedge
between the Company and ML, dated as of November 16, 2005 (the “Confirmation”),
including, in case of default, interest on any amount due, when and as the same
shall become due and payable, whether on the scheduled payment dates, at
maturity, upon declaration of termination or otherwise, according to the terms
thereof. In case of the failure of ML punctually to make any such payment, ML &
Co. hereby agrees to make such payment, or cause such payment to be made,
promptly upon demand made by the Company to ML & Co.; provided, however that
delay by the Company in giving such demand shall in no event affect ML & Co.’s
obligations under this Guarantee. This Guarantee shall remain in full force and
effect or shall be reinstated (as the case may be) if at any time any payment
guaranteed hereunder, in whole or in part, is rescinded or must otherwise be
returned by the Company upon the insolvency, bankruptcy or reorganization of ML
or otherwise, all as though such payment had not been made.

 

ML & Co. hereby agrees that its obligations hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of the Confirmation;
the absence of any action to enforce the same; any waiver or consent by the
Company concerning any provisions thereof; the rendering of any judgment against
ML or any action to enforce the same; or any other circumstances that might
otherwise constitute a legal or equitable discharge of a guarantor or a defense
of a guarantor. ML & Co. covenants that this guarantee will not be discharged
except by complete payment of the amounts payable under the Confirmation. This
Guarantee shall continue to be effective if ML merges or consolidates with or
into another entity, loses its separate legal identity or ceases to exist.

 

ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.

 

ML & Co. hereby certifies and warrants that this Guarantee constitutes the valid
obligation of ML & Co. and complies with all applicable laws.

 

This Guarantee shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

This Guarantee may be terminated at any time by notice by ML & Co. to the
Company given in accordance with the notice provisions of the Confirmation,
effective upon receipt of such notice by the Company or such later date as may
be specified in such notice; provided, however, that this Guarantee shall
continue in full force and effect with respect to any obligation of ML under the
Confirmation entered into prior to the effectiveness of such notice of
termination.

 

This Guarantee becomes effective concurrent with the effectiveness of the
Confirmation, according to its terms.

 

IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in its
corporate name by its duly authorized representative.

 

MERRILL LYNCH & CO., INC. By:  

/s/ Patricia Kropiewnicki

--------------------------------------------------------------------------------

Name:   Patricia Kropiewnicki Title:   Designated Signatory Date:   November 16,
2005

 

15



--------------------------------------------------------------------------------

LOGO [g90219img01.jpg]

 

COVER STATEMENT

CLIENT/COUNTERPARTY RELATIONSHIP

 

Dear Client/Counterparty:

 

Merrill Lynch is pleased to provide the attached statement of Generic Risks
Associated with Over-the-Counter Derivative Transactions under this Cover
Statement that concerns, among other things, the nature of our relationship with
you in the context of such transactions. This statement was developed for our
new and our ongoing client/counterparties in response to suggestions that OTC
derivative dealers consider taking steps to ensure that market participants
utilizing OTC derivatives understand their risk exposures and the nature of
their relationships with dealers before they enter into OTC derivative
transactions.

 

Merrill Lynch (“we”) are providing to you and your organization (“you”) the
attached statement of Generic Risks Associated with Over-the-Counter Derivative
Transactions in order to identify, in general terms, certain of the principal
risks associated with individually negotiated over-the-counter (“OTC”)
derivative transactions. The attached statement does not purport to identify the
nature of the specific market or other risks associated with a particular
transaction.

 

Before entering into an OTC derivative transaction, you should ensure that you
fully understand the terms of the transaction, relevant risk factors, the nature
and extent of your risk of loss and the nature of the contractual relationship
into which you are entering. You should also carefully evaluate whether the
transaction is appropriate for you in light of your experience, objectives,
financial resources, and other relevant circumstances and whether you have the
operational resources in place to monitor the associated risks and contractual
obligations over the term of the transaction. If you are acting as a financial
adviser or agent, you should evaluate these considerations in light of the
circumstances applicable to your principal and the scope of your authority.

 

If you believe you need assistance in evaluating and understanding the terms or
risks of a particular OTC derivative transaction, you should consult appropriate
advisers before entering into the transaction.

 

Unless we have expressly agreed in writing to act as your adviser with respect
to a particular OTC derivative transaction pursuant to terms and conditions
specifying the nature and scope of our advisory relationship, we are acting in
the capacity of an arm’s length contractual Counterparty to you in connection
with the transaction and not as your financial adviser or fiduciary.
Accordingly, unless we have so agreed to act as your adviser, you should not
regard transaction proposals, suggestions or other written or oral
communications from us as recommendations or advice or as expressing our view as
to whether a particular transaction is appropriate for you or meets your
financial objectives.

 

Finally, we and/or our affiliates may from time to time take proprietary
positions and/or make a market in instruments identical or economically related
to OTC derivative transactions entered into with you, or may have an investment
banking or other commercial relationship with and access to information from the
issuer(s) of securities, financial instruments, or other interests underlying
OTC derivative transactions entered into with you. We may also undertake
proprietary activities, including hedging transactions related to the initiation
or termination of an OTC derivative transaction with you, that may adversely
affect the market price, rate index or other market factor(s) underlying an OTC
derivative transaction entered into with you and consequently the value of the
transaction.

 

16



--------------------------------------------------------------------------------

LOGO [g90219img01.jpg]

 

GENERIC RISKS ASSOCIATED WITH

OVER-THE-COUNTER DERIVATIVE TRANSACTIONS

 

OTC derivative transactions, like other financial transactions, involve a
variety of significant risks. The specific risks presented by a particular OTC
derivative transaction necessarily depend upon the terms of the transaction and
your circumstances. In general, however, all OTC derivative transactions involve
some combination of market risk, credit risk, funding risk and operational risk.

 

Market risk is the risk that the value of a transaction will be adversely
affected by fluctuations in the level or volatility of or correlation or
relationship between one or more market prices, rates or indices or other market
factors or by illiquidity in the market for the relevant transaction or in a
related market.

 

Credit risk is the risk that a Counterparty will fail to perform its obligations
to you when due.

 

Funding risk is the risk that, as a result of mismatches or delays in the timing
of cash flows due from or to your counterparties in OTC derivative transactions
or related hedging, trading, collateral or other transactions, you or your
Counterparty will not have adequate cash available to fund current obligations.

 

Operational risk is the risk of loss to you arising from inadequacies in or
failures of your internal systems and controls for monitoring and quantifying
the risks and contractual obligations associated with OTC derivative
transactions, for recording and valuing OTC derivative and related transactions,
or for detecting human error, systems failure or management failure.

 

There may be other significant risks that you should consider based on the terms
of a specific transaction. Highly customized OTC derivative transactions in
particular may increase liquidity risk and introduce other significant risk
factors of a complex character. Highly leveraged transactions may experience
substantial gains or losses in value as a result of relatively small changes in
the value or level of an underlying or related market factor.

 

Because the price and other terms on which you may enter into or terminate an
OTC derivative transaction are individually negotiated, these may not represent
the best price or terms available to you from other sources.

 

In evaluating the risks and contractual obligations associated with a particular
OTC derivative transaction, you should also consider that an OTC derivative
transaction may be modified or terminated only by mutual consent of the original
parties and subject to agreement on individually negotiated terms. Accordingly,
it may not be possible for you to modify, terminate or offset your obligations
or your exposure to the risks associated with a transaction prior to its
scheduled termination date.

 

Similarly, while market makers and dealers generally quote prices or terms for
entering into or terminating OTC derivative transactions and provide indicative
or mid-market quotations with respect to outstanding OTC derivative
transactions, they are generally not contractually obligated to do so. In
addition, it may not be possible to obtain indicative or mid-market quotations
for an OTC derivative transaction from a market maker or dealer that is not a
Counterparty to the transaction. Consequently, it may also be difficult for you
to establish an independent value for an outstanding OTC derivative transaction.
You should not regard your Counterparty’s provision of a valuation or indicative
price at your request as an offer to enter into or terminate the relevant
transaction at that value or price, unless the value or price is identified by
the Counterparty as firm or binding.

 

This brief statement does not purport to disclose all of the risks and other
material considerations associated with OTC derivative transactions. You should
not construe this generic disclosure statement as business, legal, tax or
accounting advice or as modifying applicable law. You should consult your own
business, legal, tax and accounting advisers with respect to proposed OTC
derivative transactions and you should refrain from entering into any OTC
derivative transaction unless you have fully understood the terms and risks of
the transaction, including the extent of your potential risk of loss.

 

17